Citation Nr: 0004892	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.



The current appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The RO granted entitlement to a temporary total evaluation 
based on hospital treatment in excess of twenty-one days for 
PTSD effective from January 20, 1993 to August 31, 1994; 
reinstated the previous 30 percent evaluation for PTSD with 
denial of entitlement to an evaluation in excess thereof, and 
denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

The veteran presented oral testimony before a Hearing Officer 
at the RO in February 1997, a transcript of which has been 
associated with the claims file.

In August 1997 the RO Hearing Officer affirmed the prior 
denial of entitlement to an evaluation in excess of 30 
percent for PTSD.

In September 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In September 1999 the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD, effective from September 
1, 1994; and granted entitlement to a TDIU, effective from 
October 1, 1996.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

PTSD has rendered the veteran unable to obtain and maintain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 61 
Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses mental disorders was amended, effective 
November 7, 1996.  61 Fed.Reg. 52695.  Thus, the regulatory 
criteria governing the evaluation of the appellant's PTSD 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, a 70 percent evaluation for 
PTSD was assigned when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain and retain employment.

A 100 percent evaluation was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  

It was required that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There 
had to be demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132; Diagnostic Code 9411 
(effective prior to November 7, 1996).

Under the criteria which became effective November 7, 1996, a 
70 percent evaluation for PTSD requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Under the regulations which became effective November 7, 
1996, a 100 percent evaluation may be assigned for PTSD when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130; Diagnostic Code 9411 (effective November 
7, 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

A review of the service medical records discloses the veteran 
served a tour of duty with the United States Marine Corps as 
a rifleman during the period of hostilities in Vietnam.  His 
decorations include a Combat Action Ribbon.

PTSD was included as a diagnosis when the veteran was 
hospitalized by VA during May and June, 1983.

PTSD was reported as the primary disability treated when the 
veteran was hospitalized by VA from January to July 1992.

In August 1992 the RO granted entitlement to service 
connection for PTSD with initial assignment of a total rating 
based on hospitalization treatment therefor effective from 
January 6 through June 30, 1992, with assignment of a 30 
percent evaluation effective July 1, 1992.

VA conducted a special psychiatric examination of the veteran 
in May 1994.  Among other things, it was reported that he was 
then employed part time as a welder, but had completely 
isolated himself from individuals because they persisted in 
sneaking up behind him and provoking symptomatology 
associated with PTSD.  The examination concluded in a 
diagnosis of PTSD with strong depressive trends.



During the course of a June 1994 VA special psychiatric 
examination the veteran reported that he isolates himself and 
withdraws from people, is agitated at times, has trouble 
sleeping and racing thoughts, experiences trouble 
concentrating and self-deprecatory thoughts and depression, 
and has a variable appetite.  PTSD with associated dysthymia 
was diagnosed.

In an August 1994 letter of record a VA psychologist reported 
on the veteran's psychotherapy treatment program.  He stated 
that despite his progress in completing the program, he still 
experienced intrusive thoughts, limited sleep, nightmares, 
irritability, limited frustration tolerance, and anger 
control problems.  He continued to experience avoidance 
symptoms, but had learned to cope with some of them.  

In September 1996 a VA staff psychologist reported that the 
veteran's PTSD continued to be productive of severe 
symptomatology which caused him to miss work occasionally. 
While he maintained a fairly stable family life, he continued 
to remain isolated.  His most frequently treated problem was 
emotional numbing and attacks of rage.  He reacted with 
anger, depression, and anxiety to abrupt changes in work 
assignments.  He remained marginally fit for employment.

The veteran presented testimony before a Hearing Officer at 
the RO in February 1997.  He elaborated on the disabling 
manifestations of PTSD.

Private psychotherapy reports dated in 1997 show the 
veteran's symptoms were reported to remain severe.

The veteran was hospitalized by VA in June 1997 for 
psychiatric disorders for which service connection has not 
been granted.

Associated with the claims file are VA outpatient treatment 
reports showing the veteran's ongoing psychotherapy 
throughout the 1990's.




VA conducted a special psychiatric examination of the veteran 
in July 1999.  He had been in receipt of ongoing 
psychotherapy.  He complained of anxiety, depression, 
paranoia, sleep disturbance, isolation, irritability, rage, 
and anger.  The foregoing symptomatology was said to occur on 
a daily basis.  He reported that he had not worked during the 
past year because he felt that his symptoms remained ongoing 
and would not go away.  He acknowledged that he could not 
stand anyone telling him what to do no matter how nicely it 
is said.  He reported that he has no social life.  He had 
been out of his home for the first three months of the year.

The veteran complained that he suffered from PTSD which 
limited him in what he could do.  He stated that personal 
relationships always ended in rage.  He considered himself to 
be living in a hostile environment.  He was always on edge 
trying to protect himself from being hurt.  He felt that he 
could never return to being a person who could interact 
comfortably with other people.  He acknowledged that such 
difficulty was with himself.

The veteran reported that he had been depressed since serving 
in Vietnam.  He did not think that he could take his life, 
but wished that he could just go away.  He reported brief 
periods of euphoria.  With respect to his future, he viewed 
it in terms of anxiety, depression, isolation, and sadness.  
He reported that he had to quit his job.  He admitted to 
difficulty concentrating.  He was unable to be comfortable 
with himself.  He described limited activities in the 
domestic environment.  

On examination he appeared dysphoric.  He was well oriented 
to time, place, person and date.  His judgment appeared 
intact.  The examiner reported sleep impairment and depressed 
mood.  PTSD was diagnosed.  The Global Assessment of 
Functioning score was 55 - 68.  It was the opinion of the 
examiner that the veteran's PTSD was responsible for all his 
symptoms and that it rendered him unemployable.


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 70 percent for his 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected PTSD (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that, as a result of the 
September 1998 remand of the case to the RO for further 
development and adjudicative actions, all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the record discloses that the veteran's PTSD is 
evaluated as 50 percent disabling under Diagnostic Code 9411 
of the VA Schedule for Rating Disabilities.  The Board is of 
the opinion that the previous criteria for rating mental 
disorders is more favorable to the veteran's claim and his 
psychiatric disability is discussed in this regard.  The 
Board finds that the current 70 percent evaluation 
contemplates severe social and industrial impairment.  As was 
reported earlier, the veteran's therapists have repeatedly 
categorized his overall PTSD symptomatology as severe in 
nature, thereby warranting at least the current 70 percent 
evaluation.

However, the Board finds that the evidentiary record is clear 
in showing that the appellant's PTSD is more disabling than 
is contemplated in the current evaluation.  

The maximum schedular evaluation of 100 percent requires that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community.  

Alternatively, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior warrant a 100 percent evaluation.  
Finally, a 100 percent evaluation is warranted if a veteran 
is demonstrably unable to obtain or retain employment due to 
PTSD.  38 C.F.R. § 4.132.  This is the veteran's case.

As the Board discussed in the foregoing paragraphs, VA and 
non-VA examiners have categorized the veteran's PTSD 
symptomatology as severe in nature.  The clinical 
manifestations of PTSD have been shown to adversely affect 
the veteran's adjustment in a social or industrial setting to 
a severe degree.  As to whether the veteran is totally 
disabled due to PTSD, the Board acknowledges that competent 
medical opinion has already been expressed identifying PTSD 
as the singular reason for the veteran's inability to work.

The evidentiary record in general shows that the veteran 
requires ongoing psychotherapy for PTSD symptomatologic 
manifestations which are intense and unrelenting so as to 
have affected him in his daily life situation.  It is clear 
from the record that the veteran, who has admitted as much, 
is unable to acclimate himself in a social or industrial 
setting.  His absence from the labor market and social 
isolation of many years standing has rendered him a poor 
candidate for even the most minimal kind of employment.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of 
many years which has involved no meaningful social or 
industrial interaction.  

Accordingly three of the criteria for a 100 percent rating 
are independently met in the veteran's case.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  In this regard, the 
veteran is socially isolated, he suffers from disturbed 
thought and behavioral processes associated with almost all 
daily activities, and most of all, the veteran is 
demonstrably unable to work.

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to a 100 percent 
evaluation for PTSD.  38 C.F.R. § 4.132; Diagnostic Code 9411 
(effective prior to November 7, 1996).  In view of the 
Board's determination granting a 100 percent schedular rating 
for PTSD under the previous criteria, the Board need not 
evaluate the propriety of rating the veteran under the 
amended criteria which became effective November 7, 1996.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

